Citation Nr: 1829002	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-41 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for a low back condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for dyslipidemia.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served in the Army from November 1968 to November 1971 and in the Air Force from December 1971 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in an October 2014 rating decision, the RO granted a 20 percent disability rating for the Veteran's low back disability effective April 11, 2011.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for a low back disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to an evaluation higher than 20 percent for a low back condition and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Dyslipidemia is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for dyslipidemia have not been met.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his dyslipidemia is related to his active duty service.

Service connection may be granted for any current disability that is the result of a disease contracted, or an injury sustained, while on active duty service.  See 38 U.S.C. §§ 1110 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. 3.303(d).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a link between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA law restricts claims for service connection to those that involve a current qualifying disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). 

Under the applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries, and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include an abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board notes that elevated dyslipidemia, or elevated cholesterol, is not considered a disability for which service-connection may be granted.  Elevated cholesterol is classified as a laboratory finding, rather than a disability, for VA compensation purposes.  See 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities and are therefore not appropriate for the rating schedule to address).

As dyslipidemia is not a disability for VA compensation purposes, the Veteran has not presented a valid claim of service connection as to this issue.  See Brammer, 3 Vet. App. at 225.  Thus, the claim of service connection for dyslipidemia must be denied.


ORDER

Service connection for dyslipidemia is denied.


REMAND

Although the Board regrets the delay, the Board must remand these claims to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's claim for entitlement to an evaluation higher than 20 percent for a low back condition, a new VA examination must be provided that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Correia mandates that certain examinations include the testing described in 38 C.F.R. § 4.59 (2017) or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups as well as precipitating and alleviating factors and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resorting to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large or due to insufficient knowledge of the specific examiner.  

Regarding the Veteran's claim to entitlement to service connection for hypertension, the Board finds that a VA opinion is required as to the likelihood that the Veteran's hypertension is related to exposure to an herbicidal agent such as that used in Agent Orange while serving in Vietnam.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran served in Vietnam during the Vietnam Era and thus is presumed to have been exposed to an herbicidal agent.  See 38 C.F.R. § 3.307 (a) (2017).  Moreover, there is at least an indication that his currently diagnosed hypertension may be related to such exposure.  Specifically, the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C. § 1116 (b) (2012).

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, NAS's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant an opinion.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, although presumptive service connection for hypertension is not available based on herbicidal exposure, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Add to the Veteran's claims file any recent outstanding VA treatment records.

2.  Attempt to obtain the Veteran's private treatment records as noted on his December 2014 VA Form 9.  All efforts to obtain these records must be documented within the Veteran's electronic claims file.  If it is determined that the documents are unavailable, a formal finding of unavailability must be made, and the Veteran should be contacted of such findings.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the nature and current level of severity of his service-connected low back condition.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate Disability Benefits Questionnaire should be completed.

In the examination report, the examiner must include all of the following:

A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Obtain an examination and opinion for the Veteran's hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension had its clinical onset during active service or is related to any in service disease, event, or injury, to include exposure to an herbicidal agent such as that used in Agent Orange.

The Board also notes that the Veteran noted that he did not know whether he had had high or low blood pressure on his April 1988 examination for retirement.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension disorder was caused by any service-connected disorder.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was aggravated (i.e., worsened) by any service-connected disorder.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


